Exhibit 10.5

EXECUTION VERSION

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), dated as of March 15, 2013 (the
“Effective Date”), is made by and between Orexo AB, a public limited company
organized and existing under the laws of Sweden (“Orexo”), and Galena Biopharma,
Inc., a Delaware corporation (“Licensee”). Orexo and Licensee are sometimes
individually referred to herein as a “Party” and are sometimes collectively
referred to herein as the “Parties”. Capitalized terms used but not otherwise
defined herein shall have their respective meanings as set forth in the Asset
Purchase Agreement (as defined below).

WHEREAS, pursuant to that certain Asset Purchase Agreement, of even date
herewith, by and between Orexo and Licensee (the “Asset Purchase Agreement”),
Licensee has purchased the Acquired Assets from Orexo (the “Acquisition”); and

WHEREAS, in connection with the Acquisition, Orexo desires to grant, and
Licensee desires to accept, a license to certain intellectual property rights of
Orexo related to the Product, all upon the terms and subject to the conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Orexo and Licensee agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
shall have the corresponding meanings set forth below:

“Acquisition” has the meaning set forth in the Recitals.

“Agreement” has the meaning set forth in the Preamble.

“ANDA Action” has the meaning set forth in Section 2.5(b).

“ANDA Certification” has the meaning set forth in Section 2.5(a).

“Asset Purchase Agreement” has the meaning set forth in the Recitals.

“Competitive Infringement” has the meaning set forth in Section 2.5(a).

“Competitive Infringement Action” has the meaning set forth in Section 2.5(c).

“Control” or “Controlled” means possession by a Party of the right to grant to
the other Party a license or sublicense to, or other right to use, within the
scope provided for in this Agreement, intangible or intellectual property rights
(including patent rights, know-how, trade secrets and data) without violating
the terms of any agreement or other arrangement with any Third Party existing at
the time such Party would be first required hereunder to grant the other Party
such license, sublicense or other right, and without being obligated to pay any
royalties or other consideration therefor.



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the Preamble.

“Know-How” means all trade styles, copyrights, records (including, but not
limited to, operating records), instructions, methods, processes, formulas,
formulation information, technical information, validations, package
specifications, chemical specifications, chemical and finished goods analytical
test methods, data (including, but not limited to, stability data and clinical
data), studies, product specifications, drawings and technology, laboratory
notebooks, electronic databases and correspondence related to the Product or the
distribution, marketing, sale, and manufacture of the Product.

“Licensed Intellectual Property” means the Licensed Patents and the Licensed
Know-How.

“Licensed Know-How” means Know-How Controlled by Orexo or its Subsidiaries as of
the Effective Date that is necessary for the manufacture, use, distribution,
marketing, sale, offer for sale and importation of Product in the Territory.

“Licensed Patents” means the patents and patent applications set forth on
Exhibit A, and including any divisions, continuations, reissues and
reexaminations thereof in the Territory, in each case to the extent necessary
for the manufacture, use, distribution, marketing, sale, offer for sale and
importation of Product in the Territory.

“Licensee” has the meaning set forth in the Preamble.

“Orexo” has the meaning set forth in the Preamble.

“Party” or “Parties” has the meaning set forth in the Preamble.

“Pharmacoviglance Agreement” means the Pharmacoviglance Agreement Regarding
Abstral, dated May 24, 2010, between Orexo and Strakan, which has been assigned
to Licensee pursuant to the Asset Purchase Agreement.

“Product” means the proprietary product for pain treatment referred to as
Abstral™ that contains Fentanyl as its sole active ingredient and is approved
under the Product NDA, as such Product NDA may be amended and supplemented from
time to time.

“Term” has the meaning set forth in Section 5.1.

Section 1.2 Interpretation. The definitions of the terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word

 

2



--------------------------------------------------------------------------------

“shall”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
therein); (b) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; (c) the word “extent” in the phrase “to the
extent” means the degree to which a subject or other thing extends and such
phrase does not mean simply “if”; (d) all references herein to Articles,
Sections or Exhibits shall be construed to refer to Articles, Sections or
Exhibits of this Agreement; and (e) the headings contained in this Agreement or
any Exhibit to this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. Any
capitalized terms used in the Exhibits attached hereto but not otherwise defined
therein, shall have the meaning as defined in this Agreement. In the event of an
ambiguity or a question of intent or interpretation, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any provisions of this Agreement.

ARTICLE II

LICENSE

Section 2.1 License. Subject to the terms and conditions of this Agreement,
Orexo hereby grants to Licensee, and Licensee hereby accepts (a) an exclusive
(even as to Orexo), transferable (to the extent permitted by Section 5.1),
sublicenseable (to the extent permitted by Section 2.2) license under the
Licensed Intellectual Property solely to use, distribute, market, sell, offer
for sale and import the Product solely in the Territory and (b) a non-exclusive,
transferable (to the extent permitted by Section 5.1), sublicenseable (to the
extent permitted by Section 2.2) license under the Licensed Intellectual
Property to manufacture the Product in the Territory solely to use, distribute,
market, sell and offer for sale such Product in the Territory.

Section 2.2 Sublicensing. Licensee may sublicense its rights under Sections
2.1(a) and 2.1(b) to any Affiliate or Third Party only if each such sublicense:
(a) is in writing and is subject and subordinate to, and consistent with, the
terms and conditions of this Agreement; (b) does not diminish, reduce or
eliminate any of Licensee’s obligations under this Agreement; (c) requires the
sublicensee to comply with all applicable terms of this Agreement; and
(d) prohibits further sublicensing except on terms consistent with this
Section 2.2. Licensee shall provide Orexo with a complete copy of each
sublicense within thirty (30) days after execution thereof. Licensee shall be
responsible for the performance of each sublicensee and shall ensure that each
sublicensee complies with all relevant provisions of this Agreement.

Section 2.3 Licensed Know-How Transfer. In addition to the transfer of any
Licensed Know-How as contemplated by the Transfer Agreement, Orexo shall make
available, for one hundred eighty (180) days after the Closing (or such longer
period as may be mutually agreed by the Parties) and in such form as the Parties
shall reasonably agree, all tangible Licensed Know-How in Orexo’s possession or
Control (other than any Licensed Know-How subject to the Transfer Agreement) as
of the Closing that is requested by Licensee, and during such one

 

3



--------------------------------------------------------------------------------

hundred and eighty (180) day period Orexo shall use commercially reasonable
efforts to provide Licensee with information or assistance reasonably requested
by Licensee with respect to using such Licensed Know-How, provided that the
provision of such assistance does not interfere in any material respects with
Orexo’s business. Licensee shall reimburse Orexo for its reasonable,
out-of-pocket costs and expenses incurred in performing the transfer of, and the
provision of information and assistance with respect to, the Licensed Know-How
to Licensee under this Section 2.3.

Section 2.4 Prosecution of Licensed Patents. Orexo shall have the sole right to
file, prosecute and maintain the Licensed Patents worldwide, at its cost and at
its sole discretion. For each patent application and patent under the Licensed
Patents, Orexo shall: (a) prepare, file and prosecute such patent application;
(b) maintain such patent; (c) pay all fees and expenses associated with its
activities pursuant to clauses (a) and (b) above; (d) keep Licensee currently
informed of the filing and progress of all material aspects of the prosecution
of any such patent application, and the issuance of patents from any such patent
application; (e) consult with Licensee in advance concerning any decisions which
could materially and adversely affect the scope or enforcement of any issued
claims or the potential abandonment of any such patent application or patent;
and (f) notify Licensee promptly of any additions, deletions or changes in the
status of any such patent or patent application.

Section 2.5 Enforcement of Licensed Patents.

(a) Each Party shall promptly notify, in writing, the other Party upon learning
of any actual or suspected Competitive Infringement, any ANDA Certification, or
of any claim of invalidity, unenforceability, or non-infringement of any
Licensed Patents, and shall, along with such notice, supply the other Party with
any evidence in its possession pertaining thereto. For purposes of this
Agreement, (i) “Competitive Infringement” means, other than in connection with
an ANDA Certification, any allegedly infringing activity by a Third Party with
respect to a Licensed Patent in the Territory, which activity falls within the
scope then in effect of the licenses granted by Orexo to Licensee as set forth
in Section 2.1(a) and is reasonably expected to reduce Net Sales of the Product
in the Territory, and (ii) “ANDA Certification” means any certification filed by
a Third Party pursuant to 21 U.S.C. § 355(j)(2)(A)(vii), or any amendment or
successor statute thereto, claiming that the Licensed Patents covering the
Product in the Territory are invalid or that infringement of the Licensed
Patents in the Territory shall not arise from the manufacture, use or sale of a
product by a Third Party, where such certification is made by such Third Party
in connection with an abbreviated new drug application filed under 21 U.S.C.
§ 355(j) for a product where the Product is the reference listed drug.

(b) Unless otherwise mutually agreed by the Parties, Orexo shall have the sole
right and the obligation to bring, within the statutory period specified in 21
U.S.C. § 355(j)(5)(B)(iii), and prosecute an infringement suit against a Third
Party making an ANDA Certification (each, an “ANDA Action”), provided that if
Orexo’s legal counsel advises that there does not exist a reasonable basis to
bring an ANDA Action, Orexo shall not be obligated to bring such ANDA Action.
Orexo shall not compromise or settle an ANDA Action without Licensee’s prior
written consent if such compromise or settlement would permit the Third Party to

 

4



--------------------------------------------------------------------------------

commercially market the product that is the subject of the ANDA Certification
prior to the expiration of the Licensed Patents asserted in such ANDA Action,
such consent not to be unreasonably withheld or delayed.

(c) Unless otherwise mutually agreed by the Parties, Orexo shall have the first
right, but not the obligation, to attempt to resolve any Competitive
Infringement, including by filing an infringement suit, defending against such
claim or taking other similar action (each, a “Competitive Infringement Action”)
and to compromise or settle such infringement or claim. If Orexo determines not
to initiate a Competitive Infringement Action, Orexo shall promptly inform
Licensee. If Orexo does not initiate a Competitive Infringement Action with
respect to such Competitive Infringement within ninety (90) days following
notice thereof, Licensee shall have the right to attempt to resolve such
Competitive Infringement by providing written notice thereof to Orexo.

(d) The Parties shall allocate costs and expenses associated with an ANDA Action
brought under Section 2.5(b) or any other action brought in connection with an
ANDA Certification as follows: Orexo shall pay and be responsible for twelve
percent (12%) of such costs and expenses, and Licensee shall be responsible for
and pay eighty eight percent (88%) of such costs and expenses. The Party
bringing a Competitive Infringement Action under Section 2.5(c) shall pay all
costs and expenses associated with such Action, other than the costs and
expenses of the other Party if the other Party elects to join such Action
(except as provided in Section 2.5(g)).

(e) Any amounts recovered by the Party taking an ANDA Action pursuant to
Section 2.5(b), whether by settlement or judgment, shall be allocated in the
following order: (i) to reimburse the Parties for any costs and expenses
incurred in proportion to the costs and expenses paid by such Party pursuant to
the first sentence of Section 2.5(d), and (ii) the remaining amount of such
recovery shall be allocated eighty eight percent (88%) to Licensee and twelve
percent (12%) to Orexo. Any amounts recovered by the Party bringing a
Competitive Infringement Action pursuant to Section 2.5(c), whether by
settlement or judgment, shall be allocated in the following order: (i) to
reimburse the Party taking such Competitive Infringement Action for any costs
incurred, (ii) to reimburse the Party not taking such Competitive Infringement
Action for its costs incurred in such Competitive Infringement Action, if it
joins such Competitive Infringement Action, and (iii) the remaining amount of
such recovery shall be allocated to Licensee to the extent that the amounts
recovered pertain to damages awarded or obtained to compensate for the
Competitive Infringement, and Orexo shall retain all remaining amounts.

(f) For clarity, in the event of any infringement of any Licensed Patent
(i) outside of the Territory, (ii) with respect to any product other than the
Product, whether in or outside of the Territory, or (iii) that is not solely a
Competitive Infringement, in each case of clauses (i), (ii) and (iii), Orexo
shall have the sole right, but not the obligation, to attempt to resolve such
infringement or claim and to compromise or settle such infringement or claim.

(g) The Party enforcing the Licensed Patents shall have the sole and exclusive
right to select counsel for any suit initiated by it pursuant to this
Section 2.5. The Party not

 

5



--------------------------------------------------------------------------------

enforcing the Licensed Patents shall provide reasonable assistance to the other
Party, including joining such action as a party plaintiff if required by
applicable Law to pursue such action, subject to the other Party’s reimbursement
of any reasonable out-of-pocket costs and expenses incurred by the non-enforcing
Party in providing such assistance.

Section 2.6 Defense of Licensed Patents. As between the Parties, Orexo shall
have the sole right, but not the obligation, to defend, at its cost and at its
sole discretion, against a declaratory judgment action or other action
challenging any Licensed Patents. If the scope, ownership, validity or
enforceability of a Licensed Patent is challenged in any counter-claims in any
enforcement action brought by Licensee pursuant to Section 2.5(c), Orexo shall
control the defense of such counterclaims, and Licensee shall take all actions
and make such filings as are reasonably directed by Orexo in respect of such
defense. Licensee shall provide reasonable assistance to Orexo, including
joining such action as a party if required by applicable Law to pursue such
action, subject to Orexo’s payment or reimbursement of any reasonable
out-of-pocket costs and expenses incurred by Licensee in providing such
assistance.

Section 2.7 Third Party Infringement Claims. Other than any obligations arising
under Section 10 of the Asset Purchase Agreement, as between the parties,
neither Licensor nor Licensee shall have any responsibility for asserted or
threatened claims or suits alleging that the development, manufacture, use,
distribution, marketing, sale, offer for sale or sale of the Product in the
Territory, infringes the patents or other intellectual property rights of a
Third Party.

Section 2.8 Listing of Patents; PTE. Licensee shall have the sole right to
determine which of the Licensed Patents, if any, shall be listed for inclusion
in the Approved Drug Products with Therapeutic Equivalence Evaluations pursuant
to 21 U.S.C. Section 355, or any successor Laws, in the Territory. If any
election for patent term restoration or extension may be made with respect to
any Licensed Patent in the Territory, the Parties shall discuss and seek to
reach mutual agreement whether or not to take such action. If the Parties are
not able to reach mutual agreement, Orexo shall have the sole right to make the
final decision whether or not to seek such patent term restoration or extension
with respect to the Licensed Patents.

Section 2.9 Confidentiality. The provisions of Section 9.07 of the Asset
Purchase Agreement shall apply with respect to the Licensed Intellectual
Property, which shall be deemed the Confidential Information of Orexo.

Section 2.10 Reservation of Rights. Except as provided in Section 2.1 and
Section 3.2(c), Orexo does not grant any license or other rights to Licensee
with respect to any intellectual property or other proprietary rights, and no
additional rights shall be deemed granted to Licensee by implication, estoppel
or otherwise. Further, Orexo does not grant any licenses or rights hereunder
with respect to any product other than the Product containing Fentanyl as its
sole active ingredient. All rights not expressly granted by Orexo to Licensee
hereunder are reserved.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REGULATORY AND OTHER OBLIGATIONS

Section 3.1 Development and Commercialization.

(a) Licensee shall be solely responsible for the development, manufacture and
commercialization of the Product in the Territory and for compliance with all
applicable laws.

(b) Unless otherwise agreed with Strakan, Licensee shall not conduct any
clinical trials with the Product outside of the Territory.

(c) If requested by Licensee, and to the extent permitted by Strakan, Orexo
shall use commercially reasonable efforts to appoint one or more representatives
of Licensee to the Commercialization Committee established between Orexo and
Strakan for the Product.

Section 3.2 Regulatory.

(a) Licensee shall have sole responsibility for all regulatory matters under
applicable Laws, reporting and otherwise, in connection with the Product in the
Territory, including all communication with the U.S. Food and Drug
Administration with respect to matters relating to the Product in or with
respect to the Territory.

(b) Licensee shall cooperate with Strakan pursuant to the Pharmacoviglance
Agreement with respect to coordination of collection, investigation, reporting
and exchange of information concerning adverse events, product quality and
product complaints, relating to the Product.

(c) To the extent permitted by Law and to the extent necessary for the purpose
of promoting and selling the Product in the Territory, Orexo hereby grants to
Licensee, Licensee’s Affiliates and Licensee’s sublicensees the non-exclusive
right to use and cross-reference any clinical trial information and regulatory
filings, Controlled by Orexo or its Affliliates as may be required for Licensee,
Licensee’s Affiliates and Licensee’s sublicensees to develop, manufacture and
commercialize the Product in the Territory. To the extent permitted by Law and
to the extent necessary for the purpose of promoting and selling the Product
outside of the Territory, Licensee hereby grants to Orexo, its Affiliates and
licensees the non-exclusive right to use and cross-reference any clinical trial
information and regulatory filings, Controlled by Licensee or its Affiliates as
may be required for Orexo, its Affiliates and licensees to develop, manufacture
and commercialize the Product outside of the Territory.

ARTICLE IV

NO IMPLIED WARRANTIES

EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.04 OF THE ASSET PURCHASE AGREEMENT,
OREXO MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, VALIDITY,
ENFORCEABILITY OR NON-INFRINGEMENT REGARDING OR WITH RESPECT TO THE LICENSED
INTELLECTUAL PROPERTY.

 

7



--------------------------------------------------------------------------------

ARTICLE V

TERM AND TERMINATION

Section 5.1 Term. This Agreement shall commence on the Effective Date and,
unless terminated earlier in accordance with Section 5.2, shall expire upon the
expiration of Royalty Period (the “Term”). Upon expiration of the Term pursuant
to this Section 5.1, the licenses granted to Licensee under Section 2.1 shall,
subject to the terms of this Agreement, become fully paid-up, perpetual and
non-exclusive licenses.

Section 5.2 Termination.

(a) Licensee shall have the right to terminate this Agreement at any time upon
thirty (30) days prior written notice to Orexo.

(b) This Agreement shall terminate immediately and automatically and without
further action of Licensee or Orexo: (i) in the event that Licensee makes any
assignment for the benefit of creditors or files a petition in bankruptcy or is
adjudged bankrupt or becomes insolvent or is placed in the hands of a receiver
or if any of the equivalent of any of the foregoing proceedings or acts referred
to in this Section 5.2(b)(i), though known or designated by some other name or
term occurs; or (ii) upon receipt by Licensee of an Exercise Notice pursuant to
Section 8.04 of the Asset Purchase Agreement.

Section 5.3 Effect of Termination. If this Agreement expires pursuant to
Section 5.1 or is terminated pursuant to Section 5.2, except as provided in
Section 5.1, all licenses and other rights granted under this Agreement to
Licensee shall terminate, and any such expiration or termination of this
Agreement shall not operate to discharge any liability that had been incurred by
either Party prior thereto.

Section 5.4 Survival. Articles IV, V, and VI and Section 2.8 shall survive any
expiration or termination of this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Assignment. Except as otherwise expressly permitted by this
Agreement, neither Party shall assign or otherwise transfer this Agreement or
any interest herein or right hereunder without the prior written consent of the
other Party, and any such purported assignment, transfer or attempt to assign or
transfer any interest herein or right hereunder shall be void and of no effect,
except that each Party shall always have the right, without such consent, on
written notice to the other Party, assign any or all of its rights and delegate
or subcontract any or all of its obligations hereunder to (a) any of its
Affiliates, (b) a successor of all or substantially all of the business of such
Party, whether by way of merger, sale of stock, sale of assets or other
transaction (or series of transactions) or (c) a successor of that portion of
such Party’s business to

 

8



--------------------------------------------------------------------------------

which this Agreement pertains. Any permitted successor or assignee of rights or
obligations hereunder shall, in a writing to the other Party, expressly assume
performance of such rights or obligations.

Section 6.2 Non-Waiver. Any failure on the part of a Party to enforce at any
time or for any period of time any of the provisions of this Agreement shall not
be deemed or construed to be a waiver of such provisions or of any right of such
Party thereafter to enforce each and every such provision on any succeeding
occasion or breach thereof.

Section 6.3 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their successors and permitted assigns, and nothing herein
express or implied shall give or be construed to give to any Person, other than
the Parties and such successors and permitted assigns, any legal or equitable
rights hereunder.

Section 6.4 Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
Law or public policy, all other terms and provisions of the Agreement shall
remain in full force and effect. Upon such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties to the fullest extent permitted by applicable
Law.

Section 6.5 Entire Agreement; Amendments. This Agreement, together with the
Asset Purchase Agreement (following execution and delivery thereof), contains
the entire understanding of the Parties with respect to the subject matter
hereof and thereof and supersedes all previous and contemporaneous verbal and
written understandings, agreements, representations and warranties with respect
to such subject matter or on which the Parties may have relied. This Agreement
may not be amended, supplemented or modified except by an instrument in writing
signed on behalf of each Party. No waiver of any provision of this Agreement
shall be valid unless the waiver is in writing and signed by the waiving Party.

Section 6.6 Notices. Unless otherwise explicitly set forth herein, any notice
required or permitted to be given hereunder shall be in writing and shall be
delivered personally by hand, or sent by reputable overnight courier, signature
required, to the addresses of each Party set forth below or to such other
address or addresses as shall be designated in writing in the same matter:

(a) If to Licensee:

Galena Biopharma, Inc.

310 N. State Street, Suite 208

Lake Oswego, Oregon 97034

Attention: Chief Executive Officer

Facsimile: 855-883-7422

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, California 90067

Attention: Dale E. Short

Facsimile: (310) 201-4746

(b) If to Orexo:

Orexo AB

P.O. Box 303

SE-751 05 Uppsala

Sweden

Attention:      Chief Executive Officer

Facsimile:      +46 (0)18 780 88 88

with a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036-6797

Attention:      David S. Rosenthal, Esq.

Facsimile:      (212) 698-3599

All notices shall be deemed given when received by the addressee.

Section 6.7 Public Announcements. Neither Party shall make any public
announcement regarding this Agreement, or the subject matter contained herein,
without the prior written consent of the other Party (which consent may be
withheld in the sole discretion of such other Party), except to the extent
required to be disclosed (i) to or by any Governmental or Regulatory
Authorities; (ii) to comply with applicable Laws (including, without limitation,
to comply with SEC, Swedish Financial Supervisory Authority, or stock exchange
disclosure requirements), or (iii) to comply with judicial process or an order
of any Governmental or Regulatory Authority of competent jurisdiction; provided,
however, that in each case the Party required to disclose such information shall
endeavor to give the other Party reasonable advance notice and review of any
such disclosure. Notwithstanding the foregoing, the Parties shall coordinate on
a mutually acceptable joint press released to be issued by each of the Parties
in connection with the execution of this Agreement.

Section 6.8 Governing Law. This Agreement (and all disputes arising out of it
including non-contractual disputes) shall be governed by and interpreted in
accordance with the substantive laws of Sweden, without regard to the choice of
law provisions thereof.

(a) The Parties recognise that a bona fide dispute as to certain matters
governed by this Agreement may arise that relate to any Party’s rights or
obligations hereunder. In the event of the occurrence of any dispute arising out
of or relating to this Agreement, including any question regarding its
existence, validity or termination, either Party may, by written notice to the
other, have such dispute referred to its respective officer designated below

 

10



--------------------------------------------------------------------------------

or their successors, for attempted resolution by good faith negotiations within
sixty (60) days after such notice is received. If either Party desires to pursue
arbitration under paragraph (b) below to resolve any such dispute, a referral to
such executives under this paragraph (a) shall be a mandatory condition
precedent. Said designated officers are as follows.

For Purchaser: Chief Executive Officer

For Seller: Chief Executive Officer

(b) In the event that such officers shall be unable to resolve the dispute by
executive mediation within such sixty (60) day period, then the dispute shall be
finally settled by binding arbitration as provided below.

(c) Any arbitration proceeding shall be administered by the Arbitration
Institute of the Stockholm Chamber of Commerce. The place of arbitration shall
be in Stockholm, Sweden. The arbitration shall be conducted in English. The
award of arbitration shall be final and binding upon both Parties.

(d) The procedures specified in this Section 6.8 shall be the sole and exclusive
procedures for the resolution of disputes between the Parties arising out of or
relating to this Agreement; provided, that a Party, without prejudice to the
above procedures, may seek injunctive relief or other provisional judicial
relief if in its sole judgment such action is necessary to avoid irreparable
damage. Despite such action the Parties will continue to participate in good
faith in the procedures specified in this Section 6.8.

(e) Each Party is required to continue to perform its obligations under this
Agreement pending final resolution of any such dispute.

Section 6.9 Expenses. Whether or not the transactions contemplated hereby are
consummated, and except as otherwise specifically provided in this Agreement or
in the Asset Purchase Agreement, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such costs or expenses.

Section 6.10 Relationship of the Parties. In making and performing this
Agreement, the Parties are acting, and intend to be treated, as independent
entities and nothing contained in this Agreement shall be construed or implied
to create an agency, partnership, joint venture, or employer and employee
relationship between Orexo and Licensee or any of their respective Affiliates.
Except as otherwise expressly provided herein, neither Party may act on behalf
of the other Party, and neither Party may make (or has any authority to make)
any representation, warranty or commitment, whether express or implied, on
behalf of the other Party or incur any charges or expenses for or in the name of
the other Party. No Party shall be liable for the act of any other Party unless
such act is expressly authorized in writing by both Parties. The relationship of
the Parties under this Agreement is, and is intended to be, one of independent
contractors hereunder.

 

11



--------------------------------------------------------------------------------

Section 6.11 Counterparts. This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, shall bear the
signatures of each of the Parties. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original as against the Party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be duly
executed as of the Effective Date.

 

Orexo:

 

OREXO AB

/s/ Nicolaj Sorensen

Name:   Nicolaj Sorensen Title:   Chief Executive Officer and President

Licensee:

 

GALENA BIOPHARMA, INC.

/s/ Mark J. Ahn

Name:   Mark J. Ahn, Ph.D. Title:   President and Chief Executive Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Licensed Patents

United States Patent Number 6,759,059

United States Patent Number 6,761,910

United States Patent Number 7,910,132